DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 7-13, 16, 21, 23, 25, 29-30, 32-34, 37, 39 and 107-118 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 21, 107 and 113 (the independent claims of the instant application), though Mansfield (U.S. Patent Application Publication Number 20170281981, from hereinafter “Mansfield”) does teach a particle therapy system and method of treating a target using a particle beam (see, i.e., abstract) comprising a particle accelerator (FIG. 1, accelerator 104, paragraph 0033), a scanning magnet to direct the particle beam along a path at least part way through the target (FIG. 2, scanning magnets 204 and 206) and a control system (FIGS. 1-2, control system 110) to control the scanning magnet to direct the particle beam along multiple paths at least part way through the targets (FIGS. 3 and 6-7)and to control the energy of the particle beam so that, along each of the multiple paths, the particle beam treats a 3-D columnar portion of the target (paragraphs 0044 and 0070) wherein, while the particle beam is directed along each of the multiple paths, the particle beam delivers a dose of radiation to the target that exceeds 1 Gray per second for a duration of less than 5 seconds (paragraph 0064), Mansfield fails to teach the limitations added by the amendments dated 7/6/2021. The remaining claims are allowed by virtue of their dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881